                    Case 3:19-cr-00032-MCR Document 66 Filed 11/29/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DIVISION OF FLORIDA
                                PENSACOLA DIVISION

      UNITED STATES OF                  §
      AMERICA,                          §
                                        §
      V.                                §           3:19-cr-00032-MCR
                                        §
      TIMOTHY J. SMITH,                 §
                                        §
         DEFENDANT.                     §
      __________________________________________________________________

                     DEFENDANT’S TRIAL EXHIBIT LIST
      __________________________________________________________________

No.           Description                            Witness          Identified    Admitted

1A – B        FBI Form 1057 Evidence Log (As Cassady
              required for cross-examination or
              impeachment)

2A - H        FBI Form 302’s (As required for Cassady
              cross-examination            or
              impeachment)

3             Escambia County Sheriff’s Report       Cassady

4             Affidavit in Support of Search Cassady
              Warrant

5             Travis Griggs Signed Statement         Griggs

      Page 1 of 5
                   Case 3:19-cr-00032-MCR Document 66 Filed 11/29/19 Page 2 of 5




6            Tristan Harper Signed Statement        Harper

7            Copy of Emails Between Tristan         Griggs
             Harper, Travis Griggs, and Ralph       Harper
             Haynes                                 Haynes
8            Copy of Reed Owens and Travis          Harper
             Harper    Facebook     Messenger
             Conversation

9            Travis Griggs Presentation to 2015 Griggs
             Florida Artificial Reef Summit

10           Facebook Postings by Strikelines / Griggs
             Griggs / Harper                    Harper

11           Copies of Text          messages   of Smith
             Timothy Smith

12           Copies of Facebook Messenger Smith
             Conversations of Timothy Smith

13           Copies of Text messages between Smith
             Smith and Griggs / Harper

14           CV of Taylor Ripley-Groce              Ripley-Groce

15           Historical Versions of Strikeline Ripley-Groce
             website

16           Google Maps End User Agreement Ripley-Groce
             / Google Maps Agreement and
             Policies



     Page 2 of 5
                   Case 3:19-cr-00032-MCR Document 66 Filed 11/29/19 Page 3 of 5




17           Florida     Fish     and    Wildlife Norberg
             Conservation       Commission      /
             Division of Marine Fisheries /
             Artificial Ref Locations Document

18           Copies of Website Pages from Norberg
             Florida    Fish    and     Wildlife
             Conservation     Commission       /
             Division of Marine Fisheries

19           Copy of “reeflocations” xml sheet      Norberg

20           Copies of Alabama Department of TBD
             Conservation& Natural Resources
             / Marine Resources Division
             Website

21           Artificial Reef Location Documents TBD
             from Alabama Department of
             Conservation& Natural Resources
             / Marine Resources Division

22           Copy of Document from:                 TBD
             https://myfwc.com/media/19397/
             artificialreefdeploymentlocations
             .pdf

23

24

25




     Page 3 of 5
              Case 3:19-cr-00032-MCR Document 66 Filed 11/29/19 Page 4 of 5




The Defendant reserves the right to identify and seek admission of other
portions of Government’s Exhibit 14, which are selected portions of
Government’s Exhibit 12, for purposes of cross-examination, impeachment, or
under Rule 106, F.R.E.

The Defendant reserves the right to identify and seek admission of exhibits
which may not be otherwise listed above for purposes of rebuttal of evidence in
the Government’s case in chief or rebuttal evidence offered by the Government.




                                               Respectfully Submitted,

                                               /s/ William K. Bradford
                                               William K. Bradford
                                               Attorney for Defendant Smith
                                               wkb@bradfordladner.com

OF COUNSEL:
BRADFORD LADNER, LLP.

Mobile Alabama Office
160 St. Emanuel Street
Mobile, AL 36602
251-303-8800

Birmingham Alabama Office
1330 21st Way South, Suite 120
Birmingham, AL 35205
205-802-8823



Page 4 of 5
              Case 3:19-cr-00032-MCR Document 66 Filed 11/29/19 Page 5 of 5




                            CERTIFICATE OF SERVICE



      I hereby certify that I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF, and that the foregoing
document is being served on all counsel of record identified on the
CM/ECF and transmitted in accordance with CM/ECF requirements, on
this the 29th day of November, 2019.




                                               /s/ William K. Bradford
                                               OF COUNSEL




Page 5 of 5
